internal_revenue_service department of te dollar_figure l pe significant index no washington dc_ third party contact participants tos labor_union contact person telephone number in reference to tiep ra t al date feb in re this letter constitutes notice that with respect to the above-named defined benefit pension_plan we have granted a conditional waiver of the minimum_funding_standard for the plan_year ending date this conditional waiver for the been granted in accordance with sec_412 d of and sec_303 of the employee_retirement_income_security_act_of_1974 erisa required to reduce the balance in the funding_standard_account to zero as of the end of the plan_year for which this conditional waiver has been granted the waived amount is the contribution which would otherwise be the internal_revenue_code jan year ended date has the sponsor has an august 1-jjuly fiscal_year date and the employer had net operating years ended cit had a de_minimis profit for the fisca the employer contributed of the amount required to satisfy the minimum_funding requirement for the plan_year ended date however cash to meet routine operating_expenses such as payroll instal legally mandated equipment in its plants and to contribute the full amount of the minimum_funding requirement the employer expects that lower fuel and utility costs combined with increased operating efficiencies will improve cash_flow and of these expectations profitability still there is some uncertainty as to the likelihood flow was not sufficient both year ended date losses for its fiscal as of date the plan assets were equal to of the because of the recovery prospects of the plan's current_liability employer are uncertain and the plan is underfunded the waiver is granted subject_to the following condition the contributions required to satisfy the minimum_funding_standard for the plan years ended date and are to be timely made as defined in code sec_412 without an additional funding waiver for those years if this condition is not satisfied the waiver is retroactively you agreed to this condition in your letter dated null and void date key your attention is called to code sec_412 and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to other retirement plans covering employees covered by this plan maintained by the employer to increase the liabilities of those plans would be considered an amendment for purposes of code sec_412 and sec_304 of erisa this ruling code k provides that it may not be used or cited by others as precedent is directed only to the taxpayer that requested it when filing form_5500 for the plan_year ended date the date of this letter should be entered on schedule b actuarial information actuary for the plan employee_plans area manager for the we have sent a copy of this letter to the a copy of this letter should also be sent to the enrolled area office in sincerely jace holland og caer employee_plans actuarial group tax_exempt_and_government_entities_division
